 Case 1:19-cv-04719-BMC Document 22 Filed 02/03/20 Page 1 of 1 PageID #: 82



U.S. Department of Labor                       201 Varick Street, Room 983
Office of the Solicitor                        New York, NY 10014

                                               Reply to the Attention of: Susan B. Jacobs
                                                                          Senior Trial Attorney
                                                                          (646)-264-3664
                                                                          Jacobs.Susan@dol.gov
VIA ECF

February 3, 2020

Honorable Brian M. Cogan
United States District Judge
United States Courthouse
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     Scalia v. Silver’s Crust West Indian Restaurant & Grill Inc., et al.
               Civil Action File No. 19-04719(BMC)

Dear Judge Cogan:

Plaintiff, the Secretary of Labor, respectfully requests that the February 28, 2020 discovery
deadline in this case be extended until March 30, 2020. This request is made because Plaintiff did
not receive all of the documents responsive to his request for the production of documents served
on November 18, 2019 from Defendants 660 Utica Corp. and TrudyAnne Brown (“Defendants”)
until January 30, 2020. Plaintiff further requests that all other pre-trial deadlines also be extended
by 30 days. The undersigned counsel requires additional time to review all the documents and
conduct depositions because she is currently preparing for a week-long administrative hearing in
the matter of Administrator, Wage and Hour Division v. Jean Martin Inc. (2019-LCA-000026)
scheduled to start on February 24, 2020.

David Wims, Esq., counsel for Defendants, has no objection to the Secretary’s request to extend
discovery. Thank you for your consideration.

Sincerely,

Jeffrey S. Rogoff
Regional Solicitor

By:    /s Susan B. Jacobs
       Susan B. Jacobs
       Senior Trial Attorney

Cc:    David Wims, Esq. (via ECF)
